Title: To Thomas Jefferson from La Luzerne, 13 February 1783
From: La Luzerne, César Henri, Comte de
To: Jefferson, Thomas


        
          Monsieur
          A Philadelphie le 13. Fevrier 1783.
         J’ai reçu la lettre que Vous m’avés fait l’honneur de m’ecrire le 7. de ce mois. J’ai été dans le tems très faché des delais que Vous avés été dans le cas d’eprouver, mais je vois avec bien du plaisir que Vous avés approuvé le parti que nous avons pris de retenir les deux Fregattes. J’ai parlé ce matin à un homme qui etoit à bord du Lion il y a dix jours, il m’a dit que ce Vaisseau avec le Centurion et plusieurs Fregattes etoit en croisière resolu à ne quitter les Caps qu’après le depart des deux Fregattes du Roy et du convoy.
        J’ai l’honneur d’adresser à Votre Excellence le discours du Roy d’Angleterre à son Parlement. Il laisse bien peu de doutes touchant la paix et j’espere que Vous approuverés les instructions que j’envoye en consequence à M. de la Villebrune.
        J’étois bien persuadé que Vous auriés à Vous louer de cet Officier autant qu’il avoit à se feliciter lui même de l’avantage qu’il avoit de faire la traversée avec vous.
        J’ai l’honneur d’être avec une consideration distinguée Monsieur De Votre Excellence le très humble et très obéissant serviteur
        
          Le chr de la Luzerne
        
      